McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of trafficking in cocaine. Defendant’s trial attorney filed a motion for new trial asserting the general grounds and upon the denial of the motion this appeal followed. Although defendant’s trial attorney filed the notice of appeal, it appears that another attorney is representing defendant on appeal as he has filed with this Court a motion to remand the case for a hearing on. defendant’s claim of ineffective assistance of trial counsel. Held:
Where a defendant’s appellate counsel does not participate in a motion for new trial and the issue of ineffectiveness of counsel is raised for the first time on appeal, the case must be remanded to the trial court for a hearing on the issue of ineffectiveness of counsel. Johnson v. State, 259 Ga. 428, 429 (3) (383 SE2d 115). In the case sub judice, defendant’s appellate counsel did not participate in the motion for new trial and the issue of ineffective assistance of counsel is raised for the first time on appeal. Consequently, the case is remanded to the trial court for an evidentiary hearing on defendant’s claim of ineffective assistance of counsel.

Case remanded for evidentiary hearing.


Carley, C. J., and Sognier, J., concur.